Citation Nr: 1814826	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for patellofemoral syndrome of the left knee.  

2.  Entitlement to a compensable disability rating for patellofemoral syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1984 and from January 1986 to April 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This case was most recently before the Board in September 2014 when it remanded the claims to afford the Veteran a hearing before a Veterans Law Judge.  The Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing in June 2017.  A transcript of the hearing is associated with the electronic claims file.  The RO has returned the case to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran was last afforded a VA examination for his bilateral knee disability in May 1999.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The medical evidence of record reveals that the Veteran continues to receive treatment for his bilateral knee disability in the 19 years since his previous VA examination.  Moreover, at the June 2017 Board hearing the Veteran claimed that his bilateral knee disability has worsened and the symptoms are beyond what is contemplated by the noncompensable service connection rating currently set for each knee.  The Veteran stated that he has instability and loss of balance due to his knees.  The Veteran also claimed that he has difficulty lifting objects of weight and his knees lock and pop.  The Veteran also referred to additional surgeries which do not appear in the medical evidence of record.  These records should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records, with particular emphasis on records documenting additional knee surgeries.  With any assistance required from the Veteran, make appropriate efforts to obtain any outstanding treatment records.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knee disability, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should conduct a thorough examination of the Veteran's service-connected bilateral knee disability and report on the nature, severity, and extent of any associated symptomatology related to the bilateral knee disability.  This should include a report of the ranges of motion of each knee (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question:  

What is the extent of any additional limitation in motion (in degrees) of each knee due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use? 

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.  

3.  Thereafter, readjudicate any issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




